 



Exhibit 10.2

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this "Agreement"), is entered into as of February 26,
2020, by VerifyMe, Inc., a Nevada corporation (the "Borrower"), on behalf of
each of the persons who is a holder of the Debentures, as defined below, and
each of whom shall be an express third party beneficiary of this Agreement and
able to enforce the terms hereof in accordance with the provisions hereof as if
such person was an original signatory hereto (each, a "Secured Party" or the
"Secured Parties," as defined below). All capitalized terms not otherwise
defined herein shall the meanings ascribed to them in that certain Securities
Purchase Agreement by and between Borrower and the Secured Parties of even date
(the "Securities Purchase Agreement").

 

RECITALS

 

WHEREAS, the Secured Parties have loaned monies to Borrower, as more
particularly described in the Securities Purchase Agreement and as evidenced by
senior secured convertible debentures issued by Borrower to the Secured Parties
on February 26, 2020 (the "Debentures");

 

WHEREAS, the term "Secured Parties" as used in this Agreement shall mean,
collectively, all holders of the Debentures, including those persons who become
holders of the Debenture subsequent to the date hereof; and

 

WHEREAS, this Agreement is being executed and delivered by Borrower to secure
the obligations of Borrower under the Debentures.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each of the parties hereto hereby agrees as
follows:

 

1.            Obligations Secured. This Agreement secures, in part, the prompt
payment and performance of all obligations of Borrower under the Debentures, and
all renewals, extensions, modifications, amendments, and/or supplements thereto
(collectively, the "Secured Obligations").

 

2.            Grant of Security.

 

a.           Collateral. Borrower hereby grants, pledges, and assigns for the
benefit of the Secured Parties, and there is hereby created in favor of each of
the Secured Parties, a security interest in and to all of Borrower’s (inclusive
of all of Borrower’s subsidiaries) right, title, and interest in, to, and under
all of the collateral set forth on Exhibit A hereto (collectively,
"Collateral").

 

b.          Effective Date. This grant of security shall be effective as of the
date hereof.

 

c.           Subordination. The Debenture and the Secured Obligations shall not
be subordinated, or junior in right of interest, to any other obligations of
Borrower, subject to the liens incurred under clause (ii) of the definition of
Permitted Liens herein.

 

d.          Filings to Perfect Security. Borrower will (and is hereby authorized
to) file with any filing office such financing statements, amendments, addenda,
continuations, terminations, assignments and other records (whether or not
executed by Borrower) to perfect and to maintain perfected security interests in
the Collateral by the Secured Parties, whereby (a) promptly upon the execution
of this Agreement, a Financing Statement on Form UCC-1 (the "Financing
Statement'') shall be filed in the appropriate jurisdiction(s) on behalf of the
Secured Parties with respect to the Collateral. The Financing Statement shall
designate each of the Secured Parties as a Secured Party and Borrower as the
debtor, shall identify the security interest in the Collateral, and contain any
other items required by law.

 

   

  



 

3.            Transfers and Other Liens. Except as set forth herein or in the
Debenture, Borrower shall not, without the prior written consent of all of the
Secured Parties, at their sole and absolute discretion:

 

a.Sell, transfer, assign, or dispose of (by operation of law or otherwise), any
of the Collateral outside of the ordinary course of business; or

 

b.Create or suffer to exist any lien, security interest, or other charge or
encumbrance upon or with respect to any of the Collateral, except (i) the
security interests created hereby and (ii) Permitted Liens (as defined herein);
or

 

c.Permit any of the Collateral to be levied upon under any legal process.

 

For purposes of this Agreement, the term “Permitted Liens” means (i) mechanic’s,
materialmen’s, warehousemen’s, carriers’, landlord’s, or manufacturer's liens on
assets acquired by the Borrower after the date of this Agreement in the ordinary
course of business (which do not materially impair the use of such assets in the
operation of business) with respect to obligations which are not overdue for a
period longer than thirty (30) days or which are being contested in good faith
by appropriate proceedings and for which adequate reserves have been established
in accordance with generally accepted accounting principles, (ii) purchase money
liens held by a regional bank or national bank securing indebtedness incurred
after the date of this Agreement for the purchase of fixed or capital assets
after the date of this Agreement, which, if properly perfected, shall be senior
in priority to the security interest of the Debentures as to the fixed or
capital asset so purchased, (iii) liens for taxes or other governmental charges
which are not delinquent or which are being contested in good faith and for
which a reserve shall have been established in accordance with generally
accepted accounting principles, (iv) other liens, security interests and charges
in existence on the date hereof of which the Secured Parties are aware, and (v)
checks deposited by the Borrower into the Borrower's bank account which have
bounced within five (5) business days thereafter due to insufficient funds in
the payor's bank account.

 

4.            Representations and Warranties. Borrower hereby represents and
warrants to the Secured Parties as follows: (a) to Borrower's knowledge,
Borrower is the owner of the Collateral (or, in the case of after-acquired
Collateral, at the time Borrower acquires rights in the Collateral, will be the
owner thereof) and that, except as expressly provided herein, no other person
has (or, in the case of after-acquired Collateral, at the time Borrower acquires
rights therein, will have) any right, title, claim or interest (by way of Lien
or otherwise) in, against or to the Collateral; (b) to Borrower's knowledge,
except as expressly provided herein, upon the filing of a Financing Statement as
provided herein, the Secured Parties (or in the case of after-acquired
Collateral, at the time Borrower acquires rights therein, will have) will have a
perfected security interest in the Collateral to the extent that a security
interest in the Collateral can be perfected by such filing; (c) all Accounts
Receivable (as defined in Exhibit A) are genuine and enforceable against the
party obligated to pay the same; (d) Borrower has full power and authority to
enter into the transactions provided for in this Agreement and the Debenture;
(e) this Agreement and the Debenture, when executed and delivered by Borrower,
will constitute the legal, valid and binding obligations of Borrower enforceable
in accordance with their respective terms (subject to general principles of
equity and to bankruptcy, insolvency, moratorium, and other similar laws
affecting the enforcement of creditors’ rights generally); (f) the execution and
delivery by Borrower of this Agreement and the Debenture and the performance and
consummation of the transactions contemplated hereby and thereby do not and will
not violate Borrower's articles of incorporation or by-laws or any material
judgment, order, writ, decree, statute, rule or regulation applicable to
Borrower; (g) there does not exist any default or violation by Borrower of or
under any of the terms, conditions or obligations of (i) any indenture,
mortgage, deed of trust, franchise, permit, contract, agreement, or other
instrument to which Borrower is a party or by which Borrower is bound, or (ii)
any law, ordinance, regulation, ruling, order, injunction, decree, condition or
other requirement applicable to or imposed upon Borrower by any law, the action
of any court or any governmental authority or agency; and the execution,
delivery and performance of this Agreement will not result in any such default
or violation; (h) there is no action, suit, proceeding, hearing, investigation,
charge, complaint, claim, or demand pending or, to the knowledge, of Borrower,
threatened which adversely affects Borrower's business or financial condition
and there is no basis known to Borrower for any action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand which could result
in the same; and (i) this Agreement and the Debenture, taken as a whole, do not
contain any untrue statement of material fact or omit to state a material fact
necessary in order to make the statements contained in this Agreement and the
Debenture not misleading.

 

  2 

  



 

5.            Events of Default. For purposes of this Agreement, the term "Event
of Default" shall mean and refer to any of the following:

 

a.Failure of Borrower to perform or observe any covenant set forth in this
Agreement, or to perform or observe any other term, condition, covenant,
warranty, agreement or other provision contained in this Agreement, where such
failure continues for fifteen (15) days after receipt of written notice from
Lender specifying such failure;

 

b.Any representation or warranty made or furnished by Borrower in writing in
connection with this Agreement and the Debenture or any statement or
representation made in any certificate, report or opinion delivered pursuant to
this Agreement or in connection with this Agreement is false, incorrect or
incomplete in any material respect at the time it is furnished; or

 

c.Occurrence of any Event of Default as defined in the Debenture.

 

6.            Remedies. Upon the occurrence and during the continuance of an
Event of Default (subject to the notice and cure provisions provided for herein,
if any), each Secured Party shall have the rights of a secured creditor under
the Uniform Commercial Code of the applicable jurisdiction(s), all rights
granted by the Debenture, this Security Agreement and by law, including the
right to require Borrower to assemble the Collateral and make it available to
the Secured Parties at a place to be designated by Borrower. The rights and
remedies provided in this Agreement and the Debenture are cumulative and may be
exercised independently or concurrently, and are not exclusive of any other
right or remedy provided at law or in equity. No failure to exercise or delay by
the Secured Parties in exercising any right or remedy under this Agreement or
the Debenture shall impair or prohibit the exercise of any such rights or
remedies in the future or be deemed to constitute a waiver or limitation of any
such right or remedy or acquiescence therein. Every right and remedy granted to
the Secured Parties under this Agreement and the Debenture or by law or in
equity may be exercised by the Secured Parties only upon the election of the
Secured Parties holding at least a majority in principal amount of the
outstanding Debentures at the time of the action to be taken. In the event that
the Secured Parties elect to pursue remedies hereunder, the Secured Parties
shall designate a Secured Party representative to act on behalf of all of the
Secured Parties in all dealings with the Company under this Agreement, with such
representative to serve pursuant to an agreement among the Secured Parties on
mutually acceptable terms regarding the representative’s authority, limitation
of liability and other relevant items.

 

7.             Further Assurances. Borrower agrees that, from time to time, at
its own expense, it will:

 

a.Protect and defend the Collateral against all claims and demands of all
persons at any time claiming the same or any interest therein, and preserve and
protect Secured Party's security interest in the Collateral.

 

b.Promptly execute and deliver to Secured Parties all instruments and documents,
and take all further action necessary or desirable, as any Secured Party may
reasonably request to (i) continue, perfect, or protect any security interest
granted or purported to be granted hereby, and (ii) enable a Secured Party to
exercise and enforce any of Secured Party's rights and remedies hereunder with
respect to any Collateral.

 

c.Permit a Secured Party's representatives to inspect and make copies of all
books and records relating to the Collateral, wherever such books and records
are located, and to conduct an audit relating to the Collateral at any
reasonable time or times.

 

  3 

  



 

8.             Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed telex, e-mail or facsimile if
sent during normal business hours of the recipient, if not, then on the next
business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt. All communications shall be
sent as follows:

 

If to the Borrower, to:

 

VERIFYME, INC.

75 S. Clinton Ave., Suite 510

Rochester, NY 14604

e-mail : ap@verifyme.com

 

With copies to (which shall not constitute notice):

 

Harter Secrest & Emery LLP

1600 Bausch & Lomb Place

Rochester, NY 14604

Attention: Alex R. McClean

Email: amcclean@hselaw.com

 

If to Secured Party:

 

At the address stated in the Securities Purchase Agreement

 

or to such other address or telecopy number as the party to whom notice is to be
given may have furnished to the other party in writing in accordance herewith.

 

9.           Amendments and Waivers. No modification, amendment or waiver of any
provision of, or consent required by, this Agreement, nor any consent to any
departure herefrom, shall be effective unless it is in writing and signed by
each of the parties hereto. Such modification, amendment, waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.

 

10.          Exclusivity and Waiver of Rights. No failure to exercise and no
delay in exercising on the part of any party, any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege preclude any other right, power or
privilege. The rights and remedies herein provided are cumulative and are not
exclusive of any other rights or remedies provided by law.

 

11.          Invalidity. Any term or provision of this Agreement shall be
ineffective to the extent it is declared invalid or unenforceable, without
rendering invalid or enforceable the remaining terms and provisions of this
Agreement.

 

12.          Headings. Headings used in this Agreement are inserted for
convenience only and shall not affect the meaning of any term or provision of
this Agreement.

 

13.         Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original instrument, but all of
which collectively shall constitute one and the same agreement.

 

14.         Assignment. This Agreement and the rights and obligations hereunder
shall not be assignable or transferable by the any of the parties without the
prior written consent of all Secured Parties, at their sole and absolute
discretion.

 

15.        Survival. Unless otherwise expressly provided herein, all
representations warranties, agreements and covenants contained in this Agreement
shall survive the execution hereof and shall remain in full force and effect
until the earliest to occur of (a) the payment in full of the Debenture, and (b)
the conversion of the principal and accrued and unpaid interest and all other
amounts owing under the Debenture into common stock of Borrower.

 

16.         Miscellaneous. This Agreement shall inure to the benefit of each of
the parties hereto and all their respective successors and permitted assigns.
Nothing in this Agreement is intended or shall be construed to give to any other
person, firm or corporation any legal or equitable right, remedy or claim under
or in respect of this Agreement or any provision herein contained.

 

  4 

  



 

17.         GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO ANY
CHOICE OR CONFLICT OF LAWS PROVISIONS).

 

18.         CONSENT TO JURISDICTION. EACH OF THE PARTIES CONSENTS TO THE
EXCLUSIVE JURISDICTION AND VENUE OF THE FEDERAL COURTS LOCATED IN MONROE COUNTY,
NEW YORK IN CONNECTION WITH ANY DISPUTE ARISING UNDER THIS AGREEMENT, AND EACH
WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS. THIS PROVISION IS INTENDED
TO BE A “MANDATORY” FORUM SELECTION CLAUSE AND GOVERNED BY AND INTERPRETED
CONSISTENT WITH NEW YORK LAW. EACH OF THE PARTIES HEREBY CONSENTS TO THE
EXCLUSIVE JURISDICTION AND VENUE OF ANY FEDERAL COURT HAVING ITS SITUS IN MONROE
COUNTY, NEW YORK, AND EACH WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS.

 

19.         Attorneys' Fees. In the event that any suit or action is instituted
to enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

 

20.          Entire Agreement. This Agreement and the agreements specifically
referenced herein contain the entire agreement among the parties with respect to
the transactions contemplated by this Agreement and supersede all prior
agreements or understandings among the parties with respect to the subject
matter hereof.

 

[SIGNATURE PAGE FOLLOWS]

 

  5 

  







 

IN WITNESS WHEREOF, this Security Agreement has been executed as of the date
first set written above.

 

 

"BORROWER"

 

VERIFYME, INC.

 

 

 

By:  /s/ Patrick White   Name: Patrick White Title: Chief Executive Officer

 

  6 

  



 

EXHIBIT A COLLATERAL

 

Borrower hereby grants, pledges, and assigns for the benefit of each Secured
Party, and there is hereby created in favor of the Secured Parties, a security
interest in and to all of Borrower's right, title, and interest in, to, and
under all assets and all personal property of Borrower and its subsidiaries,
whether now or hereafter existing, or now owned or hereafter acquired, including
but not limited to the following (collectively, "Collateral"):

 

1.          All accounts, chattel paper, contracts, contract rights, accounts
receivable, tax refunds, note receivable, documents, other choses in action and
general intangibles, including, but not limited to, proceeds of inventory and
returned goods and proceeds from the sale of goods and services, and all rights,
liens, securities, guaranties, remedies and privileges related thereto,
including the right of stoppage in transit and rights and property of any kind
forming the subject matter of any of the foregoing ("Accounts Receivable");

 

2.          All time, savings, demand, certificate of deposit or other accounts
in the name of Borrower or in which Borrower has any right, title or interest,
including but not limited to all sums now or at any time hereafter on deposit,
and any renewals, extensions or replacements of and all other property which may
from time to time be acquired directly or indirectly using the proceeds of any
of the foregoing;

 

3.          All inventory and equipment of every type or description wherever
located, including, but not limited to all raw materials, parts, containers,
work in process, finished goods, goods in transit, wares, merchandise furniture,
fixtures, hardware, machinery, tools, parts, supplies, automobiles, trucks,
other intangible property of whatever kind and wherever located associated with
the Borrower's business, tools and goods returned for credit, repossessed,
reclaimed or otherwise reacquired by Borrower;

 

4.          All documents of title and other property from time to time
received, receivable or otherwise distributed in respect of, exchange or
substitution for or addition to any of the foregoing including, but not limited
to, any documents of title;

 

5.       All know-how, information, permits, patents, copyrights, goodwill,
trademarks, trade names, licenses and approvals held by Borrower, including all
other intangible property of Borrower;

 

6.           All assets of any type or description that may at any time be
assigned or delivered to or come into possession of Borrower for any purpose for
the account of Borrower or as to which Borrower may have any right, title,
interest or power, and property in the possession or custody of or in transit to
anyone for the account of Borrower, as well as all proceeds and products thereof
and accessions and annexations thereto; and

 

7.           All proceeds (including but not limited to insurance proceeds) and
products of and accessions and annexations to any of the foregoing.

 

 

7



 



 